DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The response filed on March 22, 2021 is acknowledged.

Election/Restrictions
Applicant’s election without traverse of Species B, figure 2 in the reply filed on November 13, 2019 is acknowledged. 
Claims 4, 18, 23, 25 and 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 13, 2019. 

Claim Rejections - 35 USC § 112
Claims 1, 2, 6, 7, 9, 11, 16, 30, 32, 33, 35, 38, 40 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites the limitation “in use” in lines 5 and 13.  The claims appears to cross two statutory classes of inventions.  It is uncertain whether the claim is directed to an apparatus or a method of use.
Claim 1 recites the limitation "the final outlet orifice" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "spinning fluid" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the circumferential gap between the prodder tip and the outlet orifice" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "”the atomized foam or spray" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the…final outlet orifice" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the final outlet orifice" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "”the inlet to the chamber" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "the final outlet orifice" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
In claim 44, the recitation “such as an aerosol canister” renders the claim indefinite.  MPEP 2173.05(d).


Claim Rejections - 35 USC § 102
Claim(s) 1, 2, 6, 7, 9, 11, 16, 30, 32, 33, 38, 40 and 44 (as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breting (3,175,771). 
Breting discloses a nozzle arrangement that produces an atomized spray or foam into ambient pressure atmospheric air (“that produces…” is a functional recitation recited in the preamble that indicates the intended use of the nozzle arrangement and merely requires the capability to perform the function) comprising:
a nozzle body 2 comprising a chamber 5, an inlet 10’ for a pressurized fluid to flow, in use, into the chamber, and an outlet orifice (converging surface upstream of surface 4 and the diverging surface 4) in a downstream wall (lower wall of nozzle 2 in figure 2) of the chamber;
a mobile prodder 1 at least partially within the chamber, the mobile prodder comprising a substantially tapered conical or rounded prodder tip (end 3’ to thrust cone 6; end 3’ is tapered conical; the section between 3’ and 6 is rounded, i.e., cylindrical surface; and thrust cone 6 is tapered conical), wherein a part of the substantially tapered conical or rounded prodder tip is disposed inside the outlet orifice ;
wherein the inlet 10’ into the chamber 5 is arranged substantially tangentially (see figure 2) to cause, in use, the fluid to spin around the chamber and the mobile prodder therein;
wherein the nozzle arrangement is configured to (the recitation “configured to” merely requires the nozzle arrangement to possess some undefined characteristic which allows the nozzle arrangement the capability to perform the discharge cycle) perform a discharge cycle, in which:

the mobile prodder moves to a spraying position (open position of needle 1) in which at least one circumferential gap between the substantially tapered conical or rounded prodder tip and the final outlet orifice is created, thereby allowing spinning fluid to flow past the substantially tapered conical or rounded prodder tip and out of the outlet orifice, thereby producing the continuous atomized spray or foam with a substantially full cone shape;
the mobile prodder returns to the sealed or rest position to seal the outlet orifice;
wherein at least part of the substantially tapered conical or rounded prodder tip is disposed inside the outlet orifice during all of the discharge cycle and at least part of the substantially tapered conical or rounded prodder tip is disposed inside the chamber during all of the discharge cycle (at least a part of the end 3’ to cone 6 has the capability to be disposed inside the outlet orifice and at least a part of the end 3’ to cone 6 has the capability to be disposed inside the chamber during all of the discharge cycle by adjusting the adjustable stop member 9 such that the lower half of end 3’ remains in the outlet orifice when needle 1 is in the fully open position);
a resiliently deformable element or spring 7;
a flow controller (annular space at the upstream end of conduit 10’);
a pressurized source of fluid (fuel pump or another source, col. 2, ll. 52-53);
a dispenser pump (fuel pump, col. 2, ll. 52-53) that is manually actuated by a trigger or an actuator (the manual start of the diesel engine, e.g., starter key);
a pressurized container (fuel pump, col. 2, ll. 52-53, the pump is a container and the pump also pressurizes the fuel).

Claim Rejections - 35 USC § 103
Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breting (3,175,771). 
Breting discloses the limitations of the claimed invention with the exception of the liquor or any other gas.  Ethanol, considered a liquor, or natural gas is well known in the art as fuel or internal combustion engines.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided ethanol (a liquor) or natural gas to the device of Breting to utilize an alternative fuel.  Additionally, discovering a new use of a known device, i.e., to dispense a different fluid, does not constitute patentability.

Response to Arguments
Applicant's arguments filed March 22, 2020 have been fully considered but they are not persuasive.  
Applicant argues that Breting does not disclose “at least part of the substantially tapered conical or rounded prodder tip is disposed inside the outlet orifice during all of the discharge cycle and at least part of the substantially tapered conical or rounded prodder tip is disposed inside the chamber during all of the discharge cycle.”  The recitation “configured to” merely requires the nozzle arrangement to possess some undefined characteristic that gives the nozzle arrangement the capability to perform the discharge cycle.  In Breting, the adjustable stop member 9 can be adjusted such that the lower half of the end 3’ remains in the outlet orifice when the needle 1 is in the fully open position.  That would allow the lower half of end 3’ to always remain in the outlet orifice while the cylindrical portion and lower end of cone 6 always .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK